PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/137,343
Filing Date: 25 Apr 2016
Appellant(s): NAKASHIMA et al.



__________________
Matthew H. Everhart, Ph.D.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 1, 2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 27, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 10, 12, & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Minoru et al. (JP H11-309803, publication 11/09/1999), in view of Meyer (U.S. Patent No. 4,997,507), as evidenced by Captive Aire.

(2) Response to Argument
Appellant  argues, “…the Office asserts that ‘as shown by Meyer, it [was] known that applying a vacuum both before and during thermocompression removes air pockets in the adhesive material, which improves the bonding strength between the adhesive and adherend’ and concludes that it would have therefore been obvious ‘to optimize the bonding strength between the [TLCP] films [of Minoru] through routine experimentation of vacuum conditions (e.g. temperature and pressure) [as optimizing a] result effective variable in [a] known process is ordinarily within the skill of art.’ Office Action: page 5 (emphasis added).
In re Antonie…); and, in the present case, neither Minoru nor Meyer recognized bonding strength between two TLCP films (as in Claim 10) as a result-effective variable.
“To the contrary: Minoru recognizes bonding strength only between a TLCP film and a metal, which a skilled artisan would have understood as distinct from bonding strength between two TLCP films as in Claim 10 (Minoru: ¶¶ [0027, 0028, 0035 and 0038]); and Meyer recognizes bonding strength only between a workpiece and a fusion adhesive, which a skilled artisan would have understood as distinct from bonding strength between two TLCP films as in Claim 10 (Meyer: column 3, lines 8 to 12)” (Appeal Brief, Pgs. 10 – 11).
EXAMINER’S RESPONSE: Appellant's arguments have been fully considered but they are not persuasive. First, Appellant appears to have forgotten claim 10 requires that one of the TLCP (thermoplastic liquid crystal polymer) films be an adhesive and the other TLCP film be an adherend (i.e., a workpiece). Minoru teaches two TLCP films, one of which is an adhesive and the other an adherend. Meyer teaches the bonding strength between an adhesive (formed of a thermoplastic crystallized polymer) and an adherend is a result effective variable. 

Third, Appellant’s claims 10, 12, & 22 do not require the adhesive and adherend to be in direct contact with each other. Therefore, Appellant’s argument is moot.

Appellant  argues, “Meyer neither discloses nor suggests directly bonding the workpieces thereof and instead only indirectly bonds the workpieces with the melted fusion adhesive, which is explicitly distinguished from the workpieces as discussed below; and as the claimed TLCP films are not fusion adhesive as discussed below, Meyer therefore neither discloses nor suggests the claimed bonding strength or, subsequently, that such bonding strength could be optimized by the method of Meyer. That is, the claimed TLCP films could hypothetically correspond only to the workpieces of Meyer, and Meyer neither discloses nor suggests a bonding strength between two workpieces, only between a workpiece and a fusion adhesive” (Appeal Brief, pgs. 12 – 13).
EXAMINER’S RESPONSE: Appellant's arguments have been fully considered but they are not persuasive. Contrary to Appellant’s assertion, the TLCP films of their claims are joined by a fusion adhesive method (i.e., fusing the TLCP adhesive film with the TLCP adherend film by heating the films above the melting point of the adhesive while compressing the adhesive and adherend layers (see claim 10 and specification Example 1). Claim 10 requires “…a thermoplastic liquid crystal polymer film as an adherend film and a thermoplastic liquid crystal polymer film as an adhesive film, both films being laminated by thermo-bonding…” 

Appellant  argues, “…TLCP films being bondable by thermo-compression bonding does not mean that the TLCP films are fusion adhesives. This is particularly evidenced by the fact that, as explained by the Spec.: ‘The heating temperature in the thermo-compression bonding may be a temperature for example from (Tm – 20)C to (Tm + 40)C, and preferably from (Tm – 10)C to (TM + 30)C, where TM denotes the melting point of the TLCP film to be bonded (where TLCP films having different melting points with each other, TM denotes a lower melting point in the films).’ Spec.: page 34, line 28 to page 29, line 3 (emphasis added). That is: the heating temperature in the thermo-compression bonding may be below the melting point of the TLCP films; while, in fundamental contrast, the heating of Meyer is premised to melt the fusion adhesive at a bonding temperature thereof (Meyer: column 5, lines 54 – 58)” (Appeal Brief, Pg. 15).
EXAMINER’S RESPONSE: Appellant's arguments have been fully considered but they are not persuasive. First, Appellant’s claim explicitly defines at least one of the TLCP films as an adhesive and bonding occurs via thermo-bonding (claim 10). Furthermore, Appellant’s specification teaches the application of pressure (compression) is applied during the thermo-bonding step in the range of 20°C below the melting temperature to 40°C above the melting temperature, more preferably 10°C below melting temperature to 30°C above melting temperature of the film with the lowest melting point  (see specification, pgs. 35 - 36). This further demonstrates the 
	Additionally, the Examiner notes Appellant must have intended to cite pages 34 – 39, not pages 34 – 29.
	Second, Appellant’s claim 1 requires a bond strength of 1.0 kN/m or higher. Appellant’s working example 1 having a bond strength of 1.0 kN/m or higher was achieved wherein both the adhesive film and the adherend film had a melting point of 280°C and the thermo-compression step was conducted at 300°C (see specification pgs. 46 – 47). Appellant’s adhesive TLCP film was above the melting point during the thermo-compression bonding step, which one of ordinary skill in the art would recognize as “fusion adhesion.” 
	Third, it is worth noting Appellant’s claims do not require the absence of a fusion adhesive layer. As such, Appellant’s argument regarding whether or not their specification teaches a fusion adhesive is a moot point. Appellant’s claim merely includes a limitation of a minimum bonding strength of 1.0 kN/m between the adhesive film and the adherend film. The cited prior art teaches a method (which is similar to Appellant’s method) for optimizing bond strength between an adhesive film and an adherend film is well known in the art and a result-effective variable. Therefore, it would have obvious to one of ordinary skill in the art to follow the teachings of the cited references to achieve Appellant’s claimed bond strength via routine experimentation and, as such, Appellant’s claim 10 is not patentable.
	
Appellant argues, “While the Office maintains, as noted above, that ‘applying a vacuum both before and during thermocompression’ as was known from Meyer (Office Action: page 5, paragraph ‘Therefore’), this is not what was known from Meyer.
“To the contrary, Meyer is completely silent about applying a vacuum before thermo-compression, much less the technical concept of applying degassing treatment before thermo-compression bonding as in the present invention. Rather, Meyer only teaches applying a vacuum during or after thermocompression bonding – i.e., ‘during at least one of the steps of heating, pressing or cooling’ (Meyer: Claim 20 and colum 3, lines 14 – 19), where the heating step in Myer is premised to melt the adhesive at a bonding temperature eof a fusion adhesive as discussed above (Meyer: column 5, lines 54 – 58)” (Appeal Brief, pg. 16).
EXAMINER’S RESPONSE: Appellant's arguments have been fully considered but they are not persuasive. First, is important to note Appellant’s “degassing treatment” is the application of a vacuum for removing air (gas) pockets from the interface of the adhesive and adherend films. Despite Appellant’s insinuation that their “degassing treatment” differs from the application of a vacuum for removing air pockets, Appellant has merely renamed a conventionally known vacuum step for removing air pockets.
Second, Meyer et al. teach the heating step comes first and the pressing step comes after the heating step, although the film is still hot after the first heating step. Therefore, Meyer et al. teach it is optional to apply a vacuum for removing air pockets during a first heating step (before thermocompression), a hot pressing step (during thermocompression), and/or after thermocompression step when the films are cooling.
before thermo-compression is optional, not required (see specification, pg. 34, lines 23 – 25). Therefore, Appellant’s specification acknowledges the degassing treatment is unnecessary for achieving a satisfactory bond strength.

Appellant  argues, “…the step of heating as taught by Meyer is distinct from degassing as defined by the Spec. Particularly, the two steps of heating and pressing as taught by Meyer correspond, in combination, to thermo-compression bonding as defined by the Spec., as shown in Figure 1 of Meyer, which follows for reference:

    PNG
    media_image2.png
    325
    609
    media_image2.png
    Greyscale

“This is evidenced by Meyer’s explanations that ‘[t]he adhesive between the laminations of the workpieces is heat-activated in the heating zones’ (Meyer: Abstract) and ‘[t]he heating boxes are of a type known to those skilled in the art and are controllable to set the temperature of their respective heating surfaces in order to sufficiently heat the workpieces 12,12, and thus cause the fusion adhesive therein to form a sufficient bond’ (Meyer: column 5, lines 54 to 58) - i.e., by the fact that the step of heating as taught by Meyer is expressly premised to melt the fusion adhesive at a bonding temperature thereof as discussed above, which a skilled artisan would understand as part of thermo-compression bonding, as defined by the Spec., not degassing as defined by the Spec” (Appeal Brief, pgs. 17 – 18).
EXAMINER’S RESPONSE: Appellant's arguments have been fully considered but they are not persuasive. First, let us take a look at the Figure above taught by Meyer and cited by Appellant. The lamination process goes from right to left, from feed station to delivery station. The first heating step (38) occurs before the films reach the first pressing rollers (50/52) and the second heating step (44) occurs after between the first pressing rollers (50/52) and the second pressing rollers (54/56) (“thermo-compression). As such, Meyer’s explicit teaching of an optional vacuum step for the removal of air pockets at during a first heating step before the films are thermo-compressed would be understood by one of ordinary skill in the art as a “degassing treatment” before thermo-compression.
Second, Appellant’s specification teaches a degassing step before thermo-compression as optional for bonding the adhesive film to the adherent film (see specification, pg. 34, lines 23 – 25).
Third, contrary to Appellant’s assertion, the Office did not assert thermo-compression as equivalent to Appellant’s “degassing treatment”. The Office asserted Meyer’s teaching of an optional application of a vacuum for the purpose of removing air pockets at the heating step prior to the pressing step as equivalent to Appellant’s “degassing treatment.”

Appellant argues, “…while degassing as defined by the Spec. does not melt a TLCP film, Meyer is completely silent about heating at a temperature that does not melt the fusion adhesive. Thus, as noted above, the step of heating as taught by Meyer is distinct from degassing as defined by the Spec. and instead part of thermo-compression bonding as defined by the Spec. Rather, Meyer is completely silent about the technical concept of applying degassing treatment before thermo-compression” (Appeal Brief, pg. 19).
EXAMINER’S RESPONSE: Appellant's arguments have been fully considered but they are not persuasive. First, Appellant’s claim is drawn to an article, not a method of manufacturing. As such, Appellant’s claim does not require heating the adhesive film without melting.
Second, contrary to Appellant’s assertions regarding their own method of manufacturing, Appellant’s specification fails to teach a circuit board formed with a bonding strength of 1.0 kN/m or higher without melting the TLCP adhesive film during thermo-compression.
Third, Appellant’s has failed to provide evidence that a degassing step before thermocompression is necessary for achieving the claimed bonding strength. In fact, Appellant’s specification explicitly teaches a degassing step before thermocompression is optional (see specification, pg. 34, lines 23 – 25). Additionally, as discussed above, Meyer et al. explicitly teach an optional vacuum (degassing) step in a heating step before the compression step.

Appellant  argues, “…none of what the Advisory Action states addresses the fact that Meyer only heats at a temperature that melts the fusion adhesive thereof, while degassing as defined by the Spec. (page 26, lines 16 – 22) does not melt the TLCP films (and the heating temperature in the thermo-compression bonding may be below the melting point of the TLCP films); and Meyer is silent about the technical concept of degassing (workpieces) before thermocompression” (Appeal Brief, pg. 20).
EXAMINER’S RESPONSE: Appellant's arguments have been fully considered but they are not persuasive. First, Appellant’s claim is drawn to an article, not a method of manufacturing, wherein the bonding strength between the adherend film and the adhesive film is 1.0 kN/m or higher. Appellant has failed to provide any evidence that application of a vacuum at a temperature above the melting temperature of the films, and/or during the cooling process (below the melting temperature) after thermocompression, as taught by Meyer et al, would necessarily result in a bonding strength below the claimed value of 1.0 kN/m.
	Second, as discussed above, Meyer teach an optional vacuum step for removing air pockets before, during, and/or after the (thermo) compression step.	
	Third, Appellant’s specification teaches the degassing step before thermocompression is an optional step for achieving good bonding (see specification, pg. 34, lines 23 – 25).

Appellant  argues, “Meyer only teaches such bubbles as ‘one drawback of using a low processing temperature’ (emphasis added) and specifically describes a ‘relatively low’ ‘temperature of about 120°C’ in this regard (Meyer: column 3, lines 40 – 54); and, in 
EXAMINER’S RESPONSE: Appellant's arguments have been fully considered but they are not persuasive. Based on Appellant’s arguments, one would assume Minoru et al. would not have any air pockets and thus would already have Appellant’s claimed bonding strength of 1.0 kN/m or higher without the additional vacuum (degassing) step taught by Meyer et al.
It would have been obvious to one of ordinary skill in the art to use conventionally known methods as taught in the cited prior art to optimize the bonding strength. Minoru et al. do not attempt to determine if any air pockets were present or not, but the addition of the optional vacuum (degassing) step as taught by Meyer would only maintain or increase the bonding strength of the films taught by Minoru et al. Appellant has provided no evidence to suggest the additional vacuum (degassing step) before compression would decrease the bonding strength. Therefore, Appellant’s claimed bonding strength would have been obvious to one of ordinary skill in the art to achieve via routine experimentation of known parameters using conventionally known methods.

Appellant argues, “Minoru is completely silent about air and/or vapor bubbles in the stacked material thereof. Thus, a skilled artisan would not have expected air and/or vapor bubbles to develop in the stacked material of Minoru during the heat-pressing 
EXAMINER’S RESPONSE: Appellant's arguments have been fully considered but they are not persuasive. Based on Appellant’s arguments, one would assume Minoru et al. would not have any air pockets and thus would already have Appellant’s claimed bonding strength of 1.0 kN/m or higher without the optional vacuum (degassing) step taught by Meyer et al.
It would have been obvious to one of ordinary skill in the art to use conventional known methods as taught in the cited prior art to optimize the bonding strength. Minoru et al. do not attempt to determine if any air pockets between said adhesive and adherend films were present or not, but the addition of the optional vacuum (degassing) step as taught by Meyer would only maintain or increase the bonding strength of the films taught by Minoru et al. Appellant has provided no evidence to suggest the additional vacuum (degassing step) taught by Meyer et al. would decrease the bonding strength. Therefore, Appellant’s claimed bonding strength would have been obvious to one of ordinary skill in the art to achieve via routine experimentation of known parameters using conventionally known methods, as demonstrated by the cited prior art.

Appellant  argues, “… a TLCP film (as in Minoru, and the instantly claimed invention) is completely different from the general fusion adhesives described in Meyer for at least the fundamental reason that a TLCP film has lower water absorption (0.04%) excellent (high) has barrier properties and extremely outgas as shown by, e.g. the Development of Substrate Materials for Electronics submitted with the RR with respect to Vecstar (a representative TLCP)” (Appeal Brief, pg. 23).
EXAMINER’S RESPONSE: Appellant's arguments have been fully considered but they are not persuasive. First, the English translation of the Development of Substrate Materials for Electronics is insufficient to establish Appellant’s asserted properties of TLCP films. The translation does not even teach the composition of the films, much less whether or not the films are even composed of TLCP.
Second, as previously discussed, Appellant is trying to assert without evidence that the teachings of Vestar are inherent to all thermoplastic liquid crystal polymer (TLCP) films. If the teachings of Vecstar were true and applicable for all thermoplastic liquid crystal polymer films, then there would have been no reason for Appellant to have applied any degassing steps to their own thermoplastic liquid crystal polymer films. 
Third, Appellant’s argument speculates that all TCLP films contain identical properties and that the water pressure, gas barrier properties, or gas outages of a single TCLP film are the only factors which could possibly contribute to the formation (or lack thereof) of air bubbles formed between an adhesive film and an adherend film during the bonding steps.
Additionally, based on Appellant’s arguments, one would assume Minoru et al. would not have any air pockets and thus would already have Appellant’s claimed bonding strength of 1.0 kN/m or higher without the optional heating (pre-compression) vacuum (degassing) step taught by Meyer et al.


Appellant  argues, “Additionally, while a TLCP film has the above properties, which, as a skilled artisan would understand, make it extremely difficult to generate air and/or vapor therein, Example 2 of Minoru, upon which the rejection relies already uses a vacuum heat press apparatus. Thus, a skilled artisan would not have expected air and/or vapor bubbles to develop in the stacked material of Minoru during the heat-pressing thereof” (Appeal Brief, pgs. 23 – 24).
EXAMINER’S RESPONSE: Appellant's arguments have been fully considered but they are not persuasive. Based on Appellant’s arguments, one would assume Minoru et al. would not have any air pockets and thus would already have Appellant’s claimed bonding strength of 1.0 kN/m or higher without the optional vacuum (degassing) step taught by Meyer et al.
It would have been obvious to one of ordinary skill in the art to use conventional known methods as taught in the cited prior art to optimize the bonding strength. Minoru 

Appellant  argues, “Additionally: even if the reason Appellant conducted degassing as defined by the Spec. was to remove air and/or vapor bubbles, ‘[t]he person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention’ (MPEP 2131.03); nothing in the relevant art discloses or suggests the presence of air and/or vapor bubbles in the TLCP films of Minoru; and the Office’s reliance on the present invention ins this regard is therefore hindsight reconstruction” (Appeal Brief, pg. 25).
EXAMINER’S RESPONSE: Appellant's arguments have been fully considered but they are not persuasive. First, contrary to Appellant’s assertion, Meyer et al. teach a direct correlation between removal of air and/or vapor bubbles during the formation via a degassing treatment and an increased bonding strength between an adhesive film and an adherend film. Therefore, the rejection cites relevant art regarding what a hypothetical person is presumed to have known for optimizing bonding strength at the time of the invention. 
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Appellant argues, “Minoru uses the vacuum heat press apparatus during, not  prior to, thermocompression. Additionally, the Office’s assertion is again speculation. For example, a skilled artisan might have instead understood Minoru’s use of the vacuum during thermocompression as a means to physically position the TLCP films (i.e., not as a means of removing air and/or vapor bubbles), especially as Minoru neither discloses nor suggests such bubbles” (Appeal Brief, pg. 25).
EXAMINER’S RESPONSE: Appellant's arguments have been fully considered but they are not persuasive. First, it is worth noting Appellant’s specification teaches a pre-compression degassing (vacuum) step as optional (see specification, pg. 34, lines 23 – 25).
Second, regardless of whether Minoru et al. explain their rationale for the vacuum step, Meyer et al. teach the presence of a vacuum during thermocompression would remove air bubbles, thereby increasing the bonding strength between an adhesive film and adherent film. Therefore, Appellant has made the argument for the 
Third, Appellant asserts one of ordinary skill in the art would have understood Minoru’s vacuum step as a means to physically position the TLCP films without citing a reference to demonstrate how Appellant came to this conclusion.
Fourth, Appellant’s claims do not require a degassing method to achieve optimum bonding strength.
Fifth, Appellant has failed to provide any evidence to counter the Office’s assertion that the claimed bonding strength cannot be achieved by adjusting the conventionally known parameters and methods, such as processing temperature or vacuum (degassing), via routine experimentation.

Appellant argues, “Regardless, Vecstar is representative of what a skilled artisan would have expected for the TLCP films of Minoru (i.e. of the fact that a skilled artisan would not have expected air and/or vapor bubbles to be present therein prior to thermocompression), and the Office has not provided any contrary rationale other than the above-noted speculation and irrelevant considation of the vacuum heat press apparatus of Minoru), especially as Minoru neither discloses nor suggests such bubbles” (Appeal Brief, pg. 25).
EXAMINER’S RESPONSE: Appellant's arguments have been fully considered but they are not persuasive. The translation provided by Appellant of the Vecstar reference does not mention the composition of the films, much less whether or not films 

Appellant argues, “Indeed, assuming that Meyer discloses degassing as defined by the Spec. as maintained by the Office (i.e., that the alleged prima facie case of obviousness would even read on the present invention), this lack of motivation would be particularly evidenced by the fact that the present invention has an earliest priority date of November 1, 2013 whereas Minoru and Meyer were published November 9, 1999 and March 5, 1991, respectively – especially as Minoru Onodera, i.e., the first-named inventor of Minoru, is also an inventor of the present invention. That is, while the proposed combination was allegedly obvious no later than November 9, 1999, it was not until over 15 years later that the present invention was realized, even with common inventorship” (Appeal Brief, pgs. 26 – 27).
Appellant argues, “Similarly, it is evidenced by the fact that as explained by the Spec, with respect to Patent Document 2 (‘269), for example, a need for the present invention was felt for at least ~6 years prior to the realization thereof (‘269 was published November 22, 2007 whereas the present application has an earlier priority date of November 1, 2011). Spec.: page 2, line 25 to page 3, line 4 and page 4, lines 17 – 23. Notably, this would also constitute rebuttal evidence against obviousness of prima facie case had such a case been made” (Appeal Brief, pg. 28).
(page 25, lines 4 – 5)” (Appeal Brief, pg. 29).
EXAMINER’S RESPONSE: Appellant's arguments have been fully considered but they are not persuasive. Example 6 of the specification, which Appellant argues as equivalent to Minoru’s embodiment without the optimization taught by Meyer, is taught by Appellant’s specification as having good (acceptable) bond strength. Such a comparison by Appellant demonstrates there was no long felt need in the art to increase an already sufficient bond strength between an adhesive film and an adherent film a negligible amount of 0.2 kN/m.

Appellant argues, “Finally, even if a skilled artisan had modified Minoru by subjecting the stacked material thereof to degassing treatment before the heating-pressing thereof, then it would still remain that the skilled artisan would not have expected the present results. Particularly, present Example 6 is directly comparable to the theoretical combination of Minoru and Meyer and nothing in Minoru and/or Meyer could have led the skilled artisan to expect that the bonding strength between the adherend film and the adhesive film is an example that is directly comparable with the theoretical combination of Minoru and Meyer would be improved nearly twofold by subjecting the stacked material to degassing treatment before thermo-compression bonding” (Appeal Brief, pg. 28).
EXAMINER’S RESPONSE: Appellant's arguments have been fully considered but they are not persuasive. Appellant’s Example 6 teaches “Except for omitting pre-
Example 1 teaches “the stacked material was subjected to pre-heating (degassing under vacuum at a vacuum of 1500 Pa or lower for 60 minutes) and then to thermo-compression bonded under vacuum at a vacuum degree of 1500 Pa or lower for 60 minutes) and then to thermo-compression bonded under vacuum at a vacuum degree of 1300 Pa and a compression pressure of 4 MPa at 300°C for 30 minutes to be bonded with each other to obtain a circuit board having a configuration of unit circuit board/bonding sheet/unit circuit board” (specification, pg. 47).
As previously discussed, Meyer teaches optimizing bonding strength by applying a vacuum at a heating step, a pressing step, and/or a cooling step (col. 2, lines 20 – 41 & col. 3, lines 55 – 65).
The Examiner notes Meyer teaches the vacuum may be applied during the heating step (Appellant’s “pre-heating step”), which is before the pressing step. Appellant’s Example 6 does not contain a pre-heating step with a vacuum. As such, contrary to Appellant’s assertion, the teachings of Meyer are not limited to Appellant’s Example 6. Thus, unexpected results have not been demonstrated by Appellant.
Additionally, Appellant’s specification teaches Example 6 as an inventive example and the degassing step as optional (see specification, pg. 34, lines 23 – 25). The two-fold increase Appellant is referring to is not the lower endpoint of Appellant’s claims. Appellant’s claim 10 requires a bonding strength of 1.0 kN/m, which is far less than a two-fold increase. Example 6 degasses during the thermocompression step and resulted in a bonding strength of 0.8, which is only slightly lower than the claimed Appellant achieved a twofold bond strength by extending the duration of the degassing (vacuum) treatment (starting the vacuum at an earlier step in the process) compared to their Inventive Example 6. Optimizing the bonding strength via routine experimentation via any of the parameters (duration, pressure, temperature, etc.) of a conventionally known bonding method would have prima facie obvious to one of ordinary skill in the art.
	A bonding strength increase would be expected when the duration of a well-known vacuum (degassing) method of removing air gaps between the adhesive and adherend films during the bonding process is extended.
	Appellant has failed to provide any evidence that a bonding strength increase from 0.8 kN/m (Appellant’s Example 6) to 1.0 kN/m (Appellant’s claimed lower endpoint) would be unexpected when considering the teachings of the secondary reference, Meyer et al.

Appellant  argues, “Example 6 is thermo-compression bonded at a vacuum degree of 1300 Pa. That is, Example 6 is heated and pressed while applying a vacuum as taught by Meyer. Thus, while the AIIS asserts that Example 6 is closest to Minoru alone, Example 6 is representative of the proposed combination of Minoru and Meyer. Example 6 nonethless fails to achieve the claimed bonding strength (of 1.0 kN/m or higher). Thus, Example 6 is objective evidence of the unexpectedness of the instantly claimed results” (Appeal Brief, Pgs. 29 – 30).
EXAMINER’S RESPONSE: Appellant's arguments have been fully considered but they are not persuasive. As previously discussed, Appellant has misrepresented the before, during, and/or after the thermo-compression step.
Additionally, Appellant’s specification teaches Example 6 as an inventive example and the degassing step as optional (see specification, pg. 34, lines 23 – 25). The two-fold increase Appellant is referring to is not the lower endpoint of Appellant’s claims. Appellant’s claim 10 requires a bonding strength of 1.0 kN/m, which is far less than a two-fold increase. Example 6 degasses during the thermocompression step and resulted in a bonding strength of 0.8, which is only slightly lower than the claimed mount. Appellant achieved a twofold bond strength by extending the duration of the degassing (vacuum) treatment (starting the vacuum at an earlier step in the process) compared to their Inventive Example 6. Optimizing the bonding strength via routine experimentation via any of the parameters (duration, pressure, temperature, etc.) of a conventionally known bonding method would have prima facie obvious to one of ordinary skill in the art.
	A bonding strength increase would be expected when the duration of a well-known vacuum (degassing) method of removing air gaps between the adhesive and adherend films during the bonding process is extended.
	Appellant has failed to provide any evidence that a bonding strength increase from 0.8 kN/m (Appellant’s Example 6) to 1.0 kN/m (Appellant’s claimed lower endpoint) would be unexpected when considering the teachings of the secondary reference, Meyer et al.

Appellant  argues, “Moreover, Meyer recites ‘pockets of air and/or vapor develop within the adhesive material between the laminations of the workpieces’ (column 3, lines 29 to 31), while the TLCP films have lower water absorption, excellent (high) gas barrier properties and extremely small outgas as evidenced above” (Appeal Brief, pg. 30).
EXAMINER’S RESPONSE: Appellant's arguments have been fully considered but they are not persuasive. As discussed above, Appellant’s assertions of evidence of low water absorption, excellent (high) gas barrier properties, and small outgas are considered insufficient.

Appellant argues, “Further, Appellant is not required to compare the invention to a hypothetical combination of prior art elements (e.g., to Minoru and Meyer), as doing so would be tantamount to comparing the invention with the invention if a prima facie case has been made.
“To the contrary: Appellant is only required to compare the claimed invention to the closest prior art to demonstrate non-obviousness (MPEP § 716.02 (e)); and, in the present case, Appellant has done at least that” (Appeal Brief, Pg. 31).
Appellant argues, “In other words, even if Meyer disclosed what the Office asserts, even if Example 6 were representative of Minoru alone as the Office maintains and even if a skilled artisan would have made the proposed combination, the skilled artisan would have expected to obtain bonding strength substantially the same as that of Example 6 (i.e., a bonding strength of ~0.8 kN/m) – not a 25% enhancement as claimed (i.e., to 1.0 kN/m as claimed from 0.8 kN/m as in Example 6), much less a nearly twofold enhancement as shown (i.e., to 1.4 kN/m as in Example 1 from 0.8 kN/m In re Soni, 54 F.3d 746, 750 (Fed. Cir. 1995)” (Appeal Brief, pg. 32).
EXAMINER’S RESPONSE: Appellant's arguments have been fully considered but they are not persuasive. First, Appellant is required to overcome the rationale of the rejection. For the reasons given above, Appellant has not done that.
Second, a showing of unexpected results requires criticality of the claimed range. Appellant has not shown the criticality of a bonding strength 1.0 kN/m (lower endpoint of claimed range) vs. 0.9 kN/m (outside the claimed range). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02(d). Appellant has provided no such data to demonstrate the criticality of the claimed range. Appellant has provided no such data to demonstrate the criticality of the claimed range.
Additionally, Appellant’s specification teaches Example 6 as an inventive example and the degassing step as optional (see specification, pg. 34, lines 23 – 25). The two-fold increase Appellant is referring to is not the lower endpoint of Appellant’s claims. Appellant’s claim 10 requires a bonding strength of 1.0 kN/m, which is far less than a two-fold increase. Example 6 degasses during the thermocompression step and resulted in a bonding strength of 0.8, which is only slightly lower than the claimed mount. Appellant achieved a twofold bond strength by extending the duration of the degassing (vacuum) treatment (starting the vacuum at an earlier step in the process) compared to their Inventive Example 6. Optimizing the bonding strength via routine experimentation via any of the parameters (duration, pressure, temperature, etc.) of a conventionally known bonding method would have prima facie obvious to one of ordinary skill in the art.
	A bonding strength increase would be expected when the duration of a well-known vacuum (degassing) method of removing air gaps between the adhesive and adherend films during the bonding process is extended.
	Appellant has failed to provide any evidence that a bonding strength increase from 0.8 kN/m (Appellant’s Example 6) to 1.0 kN/m (Appellant’s claimed lower endpoint) would be unexpected when considering the teachings of the secondary reference, Meyer et al.

Appellant  argues, “…the Office has not provided any rationale as to what degree of enhancement would have been expected, much less why a 25% increase to a 1.0kN as claimed would have been expected” (Appeal Brief, pg. 32).
EXAMINER’S RESPONSE: Appellant's arguments have been fully considered but they are not persuasive. First, a showing of unexpected results requires criticality of the claimed range. Appellant has not shown the criticality of a bonding strength 1.0 kN/m (lower endpoint of claimed range) vs. 0.9 kN/m (outside the claimed range). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). 
Additionally, Appellant’s specification teaches Example 6 as an inventive example and the degassing step as optional (see specification, pg. 34, lines 23 – 25). The two-fold increase Appellant is referring to is not the lower endpoint of Appellant’s claims. Appellant’s claim 10 requires a bonding strength of 1.0 kN/m, which is far less than a two-fold increase. Example 6 degasses during the thermocompression step and resulted in a bonding strength of 0.8, which is only slightly lower than the claimed mount. Appellant achieved a twofold bond strength by extending the duration of the degassing (vacuum) treatment (starting the vacuum at an earlier step in the process) compared to their Inventive Example 6. Optimizing the bonding strength via routine experimentation via any of the parameters (duration, pressure, temperature, etc.) of a conventionally known bonding method would have prima facie obvious to one of ordinary skill in the art.
	A bonding strength increase would be expected when the duration of a well-known vacuum (degassing) method of removing air gaps between the adhesive and adherend films during the bonding process is extended.
	Appellant has failed to provide any evidence that a bonding strength increase from 0.8 kN/m (Appellant’s Example 6) to 1.0 kN/m (Appellant’s claimed lower endpoint) would be unexpected when considering the teachings of the secondary reference, Meyer et al.

Appellant  argues, “Minoru does not recognize such a surface ratio as a result-effective variable; and, as discussed above, a particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 620 (C.C.P.A. 1977); and MPEP § 2144.05: (Appeal Brief, pg. 34).
EXAMINER’S RESPONSE: Appellant's arguments have been fully considered but they are not persuasive. The higher the surface area ratio between the adhesive film and adherend film (and thus a lower surface area ratio of conductive material portion and the adherend) would naturally lead to a higher bonding strength between the adhesive film and the adherent film. According to MPEP 2144:
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).

	Based on established scientific principles, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to minimize the surface ratio of the conductive material portion between the adherend and the adhesive films through routine experimentation because the presence of the conductive material portion between the adhesive and adherend films decreases the bonding strength between the 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        
Conferees:
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781              

/COLLEEN P DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                  

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.